Citation Nr: 0411139	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for urinary stricture.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 1979.  

This case comes to the Board of Veterans' Appeals (Board) from a 
June 2002 rating decision of the RO.  Although the veteran 
initially requested a hearing at the RO, the record reveals he 
later withdrew this request, and elected for an informal 
conference instead.  

Additionally, the Board notes that the veteran appears to be 
claiming service connection for "groin pain" and erectile 
dysfunction in addition to his urethral stricture claim.  As these 
claims have not been adjudicated the matters are referred to the 
RO for appropriate action.

The appeal as to the issue of service connection for urethral 
stricture is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

The veteran contends that he has current residuals from an in-
service operative procedure in 1975.  He claims that his bladder 
was "aggravated" from active duty to the present time.  The 
veteran's service medical records (SMRs) reveal that he had was 
treated for a variety of acute disorders, including a urethral 
stricture (August 1975); epididimitis, left (June and July 1977); 
gonorrhea (February 1978), urinary tract infection (May 1978), and 
a positive culture for Neisseria gonorrhoeae (March 1979).  

The veteran's entrance examination noted the veteran underwent 
surgery in 1974 for an inability to pass urine.  A September 1975 
consultation report reveals that the veteran had surgery in July 
1974 for "stricture of channel" and required dilation every six 
weeks thereafter, prior to entering service.  An October 22, 1975 
physical profile reveals that the veteran was post operative for a 
urethral patch graft procedure, and that he had a temporary 
profile until November 5, 1975.  

In June 1979, the veteran chose to "nonelect" his separation 
physical examination, signing a statement that "I do not desire 
medical examination in conjunction with my scheduled separation or 
retirement."  His SMRs were next reviewed to ascertain whether an 
exit examination was nonetheless necessary; however, the service 
department determined that a physical examination for separation 
was not required.  

The evidence subsequent to service consists of VA outpatient 
treatment records, VA compensation and pension examinations, and a 
private medical record.  

VA records show that the veteran was assessed with a questionable 
urinary tract infection in February 1991, after complaining of 
blood in his urine.  

In April 2002, the RO obtained a VA medical opinion, requesting 
the VAMC examiner to review the veteran's records, and opine on 
the relationship, if any, between any extant current urological 
disorder, and active service.  The examiner noted that the veteran 
was seen on sick call during active service for a gonococcal 
infection and condyloma of the penile shaft.  He was frequently 
seen with urethral discharge with pus, on 2 or 3 occasions.  The 
examiner also noted that the veteran developed a recurrent 
stricture in August 1975, which was corrected in service.  After 
reviewing the veteran's VA records, the examiner opined that there 
was no problem with his urine.  "Urine was collected, which shows 
it is clean."  The examiner also noted that there was also no 
urologic consultation or referral noted for urethral stricture 
since coming to VA, more than 20 years after the veteran's active 
service.  The examiner also added, in this respect, that the 
veteran's urine was collected for testing by "urine catch" without 
any problem.  In conclusion, the examiner opined that the in-
service urinary stricture had no relationship with any problems 
the veteran currently had.  

Subsequent VA progress notes, however, reveal that the veteran was 
later assessed with a bulbar urethral stricture.  An operative 
procedure was performed in November 2002.  A subsequent note 
reveals that there were no signs or symptoms of infection or 
infiltration on postoperative day one.  Subsequent post-operative 
follow-up reveals that he was doing well with a Foley catheter.  
It was also noted that the treatment of his stricture should 
resolve his urinary problems.  The veteran returned early to have 
his Foley catheter removed.  

In January 2003, the veteran was voiding well, with a strong 
stream.  His only complaint was chronic orchalgia of the right 
testicle, intermittent, present many years without change.  The VA 
examiner noted that because this was the first direct vision 
internal urethrotomy (DVIU) required in almost 30 years, "ISC" 
would not be instituted; instead the veteran was instructed on the 
signs and symptoms to report, and he was otherwise to be seen in 6 
months.  An addendum, dated in January 2003, reveals that the 
veteran did not go to the lab as requested for a urine culture 
after his clinic visit.  

In February 2003, the veteran returned to the urology clinic, 
complaining of increased pain in his right testicle (chronic 
orchalgia) and a decreased caliber of urinary stream with dysuria.  
The assessment, however, was to "rule out" right orchalgia, with 
recent exacerbation of pain, which could be related to urinary 
tract infections and low-grade epididymitis.  There is no evidence 
of recurrent urethral stricture.  The veteran also had calcium 
oxalate crystals in his urine of unknown significance.  He 
subsequently had a noncontrast CT of the abdomen and pelvis, which 
revealed a left adrenal mass measuring 2.1x 2.0 cm.  He was 
referred to endocrinology in April 2003.  The veteran subsequently 
underwent a renal ultrasound, a scrotal ultrasound, his PSA was 
obtained, and additional VA testing and procedures were completed.  

In June and July 2003, the veteran was again seen for a follow up 
appointment, and for complaints of orchalgia, this time, on the 
left.  It was noted that he was voiding without recurrent urethral 
stricture symptoms.  He was also evaluated in November 2003, with 
no signs of urethral stricture symptoms recurrence.  

A January 2004 statement by the veteran's private examiner reveals 
that he was seen, for the first time by that office, with 
complaints of urinary hesitancy/poor stream and genital 
tenderness.  The examiner also noted that the veteran brought 3 
stacks of medical records, that he had urinary problems dating 
back to 1978, and that he had a procedure for his urethral 
stricture in December 2002.  On examination, the examiner noted 
the veteran complained of testicular pain.  

There was no objective tenderness or findings noted.  His urinary 
exam revealed 3+ protein, no blood.  The examiner also reported 
that the veteran wanted no treatment that day, but that he would 
follow up with his primary care physician.  

Although the examiner on the April 2002 examination opined that no 
relationship existed between service and current urological 
complaints, that examination was conducted prior the most recent 
urethral stricture.  As it is unclear whether the veteran's most 
recent stricture represents an acute process, is a manifestation 
of a chronic condition, or is related the strictures noted prior 
to and during service, the Board finds that a VA examination is 
necessary to render a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).

Finally, the Board notes that the veteran presented to his private 
urologist with "3 stacks of medical records for last 30 [years]."  
As it is unclear whether these records are contained in the claims 
folder, the veteran should be asked to submit any evidence in his 
possession pertaining to his claim, which has not already been 
submitted to VA.

In accordance with the foregoing, this appeal is remanded to the 
RO for the following action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).  

2.  Ask the veteran to submit any evidence in his possession 
pertaining to his claim, which has not already been submitted to 
VA.

3.  Thereafter, the veteran should be afforded a VA urological 
examination to determine the current existence of a chronic 
urethral stricture condition and to provide an opinion on the 
etiology of that disorder.  The claims folder should be made 
available to the examiner for review before the examination.  All 
tests and studies deemed necessary should be conducted.

Following review of the claims folder and examination of the 
veteran, the examiner should provide an opinion on (1) whether the 
veteran suffers from a chronic urethral stricture condition or 
residuals thereof; (2) if so, the examiner should opine on whether 
the current condition is related to the urethral strictures noted 
prior to and during service; (3) if so, the examiner should 
express an opinion as to whether the stricture treated in service 
represents a permanent worsening of the stricture condition 
treated prior to service.

4.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the appellant and representative, 
if any, should be furnished a supplemental statement of the case 
and given the opportunity to respond thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



